Order entered October 13, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00354-CR

                         RICKEY TRENT STANLEY, JR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 062945

                                             ORDER
       The Court REINSTATES the appeal.

       On September 9, 2014, we denied appellant’s second motion to extend time to file his

brief and ordered the trial court to make findings regarding why the brief has not been filed. We

ADOPT the findings that: (1) appellant desires to pursue the appeal; (2) appellant is indigent

and represent by court-appointed counsel Donald Hoover; (3) Mr. Hoover “stated good reasons”

for not filing appellant’s brief; and (4) appellant’s brief is ready to be “resubmitted” to the Court.

We note that counsel’s explanation was not included in the written findings. Additionally,

although it appears from the written findings that the brief has been prepared, counsel has not

tendered the brief to the Court.
        Accordingly, we ORDER appellant to file his brief within FIFTEEN DAYS of the date

of this order. No further extensions will be granted.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE